DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/24/21, 3/31/21, 4/21/21, 4/27/21, 4/29/21, 6/17/21, 6/22/21, 6/29/21, 8/11/21, 10/14/21, 3/4/22, 4/1/22 and 5/2/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawing was received on 2/9/2022.  The drawing is unacceptable. Applicant removed all the lightning icons while maintaining their reference number

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the PBCH comprised in the second SS group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-10, 13-16, 18, 21-23, 25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200305098 by Kim et al. (hereinafter Kim) (IDS filed 5/2/22).

Regarding claim 21, Kim teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory, the memory and the at least one processor configured to (fig. 20; ¶ 208-216): 
receive, based on a first timing, a plurality of transmissions of a first synchronization signal (SS) group in multiple beam directions (¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS; ¶ 137, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions; ¶ 174, UE detects/decodes PSS/SSS/ESS/PBCH first and performs BRS measurement; abstract, N synchronization signals (where, N is an integer greater than 1) may be transmitted in a first subframe; ¶ 22, N synchronization signals may be transmitted in different directions; ¶ 144, PSS/SSS/PBCH can be transmitted in different directions per OFDM symbol. The number of beam directions can be selected within the range of 1 to N; ¶ 145, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH has been considered…eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; ¶ 150, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction; ¶ 158, When corresponding signals are transmitted, each symbol of a corresponding subframe may have a different beam (group) direction), 
the first SS group comprising multiple signals that are multiplexed based on a combination of time division multiplexing and frequency division multiplexing (¶ 162, PBCH blocks are mapped such that they are…Frequency Division Multiplexed (FDMed) with BRSs; ¶ 177, For example, PSSs/SSSs/ESSs are FDMed with PBCHs; ¶ 185, An SS can be multiplexed with a DL/UL data/control signal in a TDM manner; ¶ 206, SSs may be TDMed with other DL/UL data/control signals in the same subframe…PSS/SSS are FDMed with each other and then transmitted in specific symbols. A PBCH can also be FDMed or TDMed with the PSS/SSS); 
the multiple signals include a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a reference signal, and a physical broadcast channel (PBCH) signal (¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS); 
perform a first type of processing on the first SS group, the first type of processing include performing a beam measurement (¶ 150, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction…the BRS can be transmitted for the purpose of RSRP/RRM/RLM measurement, and it can be used for neighbor cell measurement. In addition, the BRS can be transmitted…to allow a UE to perform measurement…the UE should decode a PBCH of a neighbor cell and measure a BRS of the corresponding neighbor cell for neighbor cell measurement; ¶ 152, for RSRP measurement, the UE may check resources used for BRS transmission; ¶ 156, BRS measurement can be performed; ¶ 165, A UE measures and reports a received signal level per antenna port (for example, a ratio of noise and interference to RSRP, RSRQ, RSRP, etc.); ¶ 173, a UE detects/decodes PSS/SSS/ESS/PBCH first and performs BRS measurement; ¶ 192, eNB receives, from a UE(s), a measurement report based on a BRS or a specific RS only with respect to a specific direction; ¶ 197, the BRS, which is periodically measured by the UE; ¶ 141, PBCH decoding: antenna configuration, 40-ms timing detection, system information, system bandwidth, etc.; ¶ 142, a UE obtains OFDM symbol timing and subframe timing as well as a cell ID based on a PSS and an SSS, performs descrambling and decoding of a PBCH using the cell ID; ¶ 148, UE can obtain subframe timing and/or frame timing by detecting an SSS transmitted at a known location, that is, at a location relative to that of the PSS transmission resource. Then, by combining the PSS and the SSS, the UE can obtain a cell ID; ¶ 156, perform the PSS/SSS/ESS PBCH detection and demodulation in each symbol); 
receive, based on a second timing, a second SS group; and perform a second type of processing on the second SS group, wherein the second type of processing is different than the first type of processing (abstract, remaining N−M synchronization signals except the M synchronization signals may be transmitted in a second subframe. Each of the first subframe and the second subframe may comprise a plurality of time symbol sets, each including one or more time symbols in the time domain; ¶ 3, a user equipment (UE) transmit and receive data and/or control information scheduled on a prescribed time unit basis, e.g. on a subframe basis; ¶ 144, when one subframe consists of 14 OFDM symbols, PSS/SSS/PBCH can be transmitted in different directions per OFDM symbol; ¶ 156, UE detects PSS/SSS/ESS in a specific symbol of a subframe, performs PBCH decoding; ¶ 179, signals such as PSS/SSS/ESS/PBCH may be transmitted in each symbol of a specific subframe… In the specific subframe, a PSS, an SSS, an ESS, and a PBCH may exist in each symbol, or at least one of the SS, SSS, ESS, and PBCH may exist in each symbol; ¶ 141, PBCH decoding: antenna configuration, 40-ms timing detection, system information, system bandwidth, etc.; ¶ 142, a UE obtains OFDM symbol timing and subframe timing as well as a cell ID based on a PSS and an SSS, performs descrambling and decoding of a PBCH using the cell ID; ¶ 148, UE can obtain subframe timing and/or frame timing by detecting an SSS transmitted at a known location, that is, at a location relative to that of the PSS transmission resource. Then, by combining the PSS and the SSS, the UE can obtain a cell ID; ¶ 156, perform the PSS/SSS/ESS PBCH detection and demodulation in each symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 22, Kim teaches the apparatus of claim 21, wherein the PBCH and the reference signal are frequency division multiplexed in multiple symbols of the first SS group, the multiple symbols separated by at least one symbol comprising the PSS or the SSS (Kim ¶ 162; fig. 11a-b; ¶ 40, mapping reference signals such as PSS/SSS/ESS/PBCH/BRS; ¶ 187, an eNB maps SSs; ¶ 215, eNB processor may allocate and transmit DL data/control signals to and in a subframe for transmitting an SS (hereinafter referred to as an SS subframe) in accordance with any one of the proposals of the present invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 23, Kim teaches the apparatus of claim 22, wherein the SSS is frequency division multiplexed with another signal in the first SS group (Kim fig. 11a-b; ¶ 206; ¶ 40, mapping reference signals such as PSS/SSS/ESS/PBCH/BRS; ¶ 187, an eNB maps SSs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 25, Kim teaches the apparatus of claim 21, wherein the plurality of transmissions of the first SS group are received in a subframe (Kim ¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS; abstract, N synchronization signals (where, N is an integer greater than 1) may be transmitted in a first subframe; ¶ 3, a user equipment (UE) transmit and receive data and/or control information scheduled on a prescribed time unit basis, e.g. on a subframe basis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

	Claims 1-3 and 5 recite similar limitations of claims 21-23 and 25, respectively and are thus rejected under similar rationale.

Regarding claim 8, Kim teaches the method of claim 1, wherein the first type of processing includes receiving and processing the reference signal to perform the beam measurement (Kim ¶ 150, 152, 156, 165, 173, 173, 197; ¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS; ¶ 174, UE detects/decodes PSS/SSS/ESS/PBCH first and performs BRS measurement; abstract, N synchronization signals (where, N is an integer greater than 1) may be transmitted in a first subframe), and the second type of processing includes receiving and decoding the PBCH comprised in the second SS group (Kim ¶ 150, 173, 141, 156; abstract, remaining N−M synchronization signals except the M synchronization signals may be transmitted in a second subframe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 9, Kim teaches the method of claim 1, wherein the reference signal is a beam reference signal (Kim ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 10, Kim teaches the method of claim 1, wherein the second SS group includes the PBCH and does not include the reference signal (Kim abstract, N synchronization signals (where, N is an integer greater than 1) may be transmitted in a first subframe…remaining N−M synchronization signals except the M synchronization signals may be transmitted in a second subframe; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH; ¶ 156, UE detects PSS/SSS/ESS in a specific symbol of a subframe, performs PBCH decoding; ¶ 179, signals such as PSS/SSS/ESS/PBCH may be transmitted in each symbol of a specific subframe… In the specific subframe, a PSS, an SSS, an ESS, and a PBCH may exist in each symbol, or at least one of the SS, SSS, ESS, and PBCH may exist in each symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 28, Kim teaches an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory, the memory and the at least one processor configured to (fig. 20; ¶ 208-216): 
transmit, based on a first timing, a plurality of transmissions of a first synchronization signal (SS) group in multiple beam directions for a first type of processing including beam measurement (¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS; ¶ 137, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions; ¶ 174, UE detects/decodes PSS/SSS/ESS/PBCH first and performs BRS measurement; abstract, N synchronization signals (where, N is an integer greater than 1) may be transmitted in a first subframe; ¶ 22, N synchronization signals may be transmitted in different directions; ¶ 144, PSS/SSS/PBCH can be transmitted in different directions per OFDM symbol. The number of beam directions can be selected within the range of 1 to N; ¶ 145, eNB performs beamforming by rotating beam directions omni-directionally to transmit signals such as PSS/SSS/PBCH has been considered…eNB can transmit signals such as PSS/SSS/PBCH in each of the N beam directions. In other words, the eNB transmits synchronization signals such as PSS/SSS/PBCH in each direction by sweeping the directions that the eNB can have or support; ¶ 150, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction; ¶ 158, When corresponding signals are transmitted, each symbol of a corresponding subframe may have a different beam (group) direction; ¶ 150, When PSS/SSS/PBCH and ESS are transmitted per beam direction, a Beam Reference Signal (BRS) can be transmitted for link quality measurement per beam direction…the BRS can be transmitted for the purpose of RSRP/RRM/RLM measurement, and it can be used for neighbor cell measurement. In addition, the BRS can be transmitted…to allow a UE to perform measurement…the UE should decode a PBCH of a neighbor cell and measure a BRS of the corresponding neighbor cell for neighbor cell measurement; ¶ 152, for RSRP measurement, the UE may check resources used for BRS transmission; ¶ 156, BRS measurement can be performed; ¶ 165, A UE measures and reports a received signal level per antenna port (for example, a ratio of noise and interference to RSRP, RSRQ, RSRP, etc.); ¶ 173, a UE detects/decodes PSS/SSS/ESS/PBCH first and performs BRS measurement; ¶ 192, eNB receives, from a UE(s), a measurement report based on a BRS or a specific RS only with respect to a specific direction; ¶ 197, the BRS, which is periodically measured by the UE; ¶ 141, PBCH decoding: antenna configuration, 40-ms timing detection, system information, system bandwidth, etc.; ¶ 142, a UE obtains OFDM symbol timing and subframe timing as well as a cell ID based on a PSS and an SSS, performs descrambling and decoding of a PBCH using the cell ID; ¶ 148, UE can obtain subframe timing and/or frame timing by detecting an SSS transmitted at a known location, that is, at a location relative to that of the PSS transmission resource. Then, by combining the PSS and the SSS, the UE can obtain a cell ID; ¶ 156, perform the PSS/SSS/ESS PBCH detection and demodulation in each symbol), 
the first SS group comprising multiple signals that are multiplexed based on a combination of time division multiplexing and frequency division multiplexing (¶ 162, PBCH blocks are mapped such that they are…Frequency Division Multiplexed (FDMed) with BRSs; ¶ 177, For example, PSSs/SSSs/ESSs are FDMed with PBCHs; ¶ 185, An SS can be multiplexed with a DL/UL data/control signal in a TDM manner; ¶ 206, SSs may be TDMed with other DL/UL data/control signals in the same subframe…PSS/SSS are FDMed with each other and then transmitted in specific symbols. A PBCH can also be FDMed or TDMed with the PSS/SSS), 
the multiple signals including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a reference signal, and a physical broadcast channel (PBCH) signal (¶ 75, UE…receiving synchronization signals; ¶ 157, synchronization signals such as a PSS, an SSS, an ESS, a PBCH and/or a BRS); 
and transmit, based on a second timing, a second SS group for a second type of processing on the second SS group that is different than the first type of processing (abstract, remaining N−M synchronization signals except the M synchronization signals may be transmitted in a second subframe. Each of the first subframe and the second subframe may comprise a plurality of time symbol sets, each including one or more time symbols in the time domain; ¶ 3, a user equipment (UE) transmit and receive data and/or control information scheduled on a prescribed time unit basis, e.g. on a subframe basis; ¶ 144, when one subframe consists of 14 OFDM symbols, PSS/SSS/PBCH can be transmitted in different directions per OFDM symbol; ¶ 156, UE detects PSS/SSS/ESS in a specific symbol of a subframe, performs PBCH decoding; ¶ 179, signals such as PSS/SSS/ESS/PBCH may be transmitted in each symbol of a specific subframe… In the specific subframe, a PSS, an SSS, an ESS, and a PBCH may exist in each symbol, or at least one of the SS, SSS, ESS, and PBCH may exist in each symbol; ¶ 141, PBCH decoding: antenna configuration, 40-ms timing detection, system information, system bandwidth, etc.; ¶ 142, a UE obtains OFDM symbol timing and subframe timing as well as a cell ID based on a PSS and an SSS, performs descrambling and decoding of a PBCH using the cell ID; ¶ 148, UE can obtain subframe timing and/or frame timing by detecting an SSS transmitted at a known location, that is, at a location relative to that of the PSS transmission resource. Then, by combining the PSS and the SSS, the UE can obtain a cell ID; ¶ 156, perform the PSS/SSS/ESS PBCH detection and demodulation in each symbol).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 29, Kim teaches the apparatus of claim 28, wherein the memory and the at least one processor are further configured to (Kim fig. 20; ¶ 208-216): frequency division multiplex the PBCH and the reference signal in multiple symbols of the first SS group, the multiple symbols separated by at least one symbol comprising the PSS or the SSS (Kim ¶ 162; fig. 11a-b; ¶ 40, mapping reference signals such as PSS/SSS/ESS/PBCH/BRS; ¶ 187, an eNB maps SSs; ¶ 215, eNB processor may allocate and transmit DL data/control signals to and in a subframe for transmitting an SS (hereinafter referred to as an SS subframe) in accordance with any one of the proposals of the present invention. Moreover, the eNB processor may schedule a UL data signal in an SS subframe and receive a UL control signal in the SS subframe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

Regarding claim 30, Kim teaches the apparatus of claim 29, wherein the memory and the at least one processor are further configured to (Kim fig. 20; ¶ 208-216): frequency division multiplex the SSS with another signal in the first SS group (Kim fig. 11a-b; ¶ 206; ¶ 40, mapping reference signals such as PSS/SSS/ESS/PBCH/BRS; ¶ 187, an eNB maps SSs; ¶ 215, eNB processor may allocate and transmit DL data/control signals to and in a subframe for transmitting an SS (hereinafter referred to as an SS subframe) in accordance with any one of the proposals of the present invention. Moreover, the eNB processor may schedule a UL data signal in an SS subframe and receive a UL control signal in the SS subframe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Kim’s one or more other embodiments teachings. The motivation is uplink/downlink signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Kim ¶ 24).

	Claims 13-16 and 18 recite similar limitations of claims 28-30 and 25 and 10, respectively and are thus rejected under similar rationale.

Claim(s) 6, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and in view of US 201502366774 by Son et al. (hereinafter Son) (IDS filed 3/24/2021).

Regarding claim 26, Kim teaches the apparatus of claim 21.
Although Kim teaches wherein each of the plurality of transmissions of the first SS group are associated with a beam identifier (ID) (Kim ¶ 22, N synchronization signals may be transmitted in different directions; ¶ 137, beam sweeping or beam scanning means transmitting and receiving signals by rotating beam directions; ¶ 144, number of beam directions can be selected within the range of 1 to N; ¶ 154, per beam direction (for example, per beam index)), Kim does not explicitly disclose each of the plurality of transmissions of the first SS group are associated with a different beam identifier (ID).
Son in the same or similar field of endeavor teaches each beam of a plurality of beams is associated with a different beam identifier (ID) (¶ 60). By modifying Kim’s teachings of each of the plurality of transmissions of the first SS group are associated with a beam identifier (ID) with Son’s teachings of each beam of a plurality of beams is associated with a different beam identifier (ID), the modification results in each of the plurality of transmissions of the first SS group are associated with a different beam identifier (ID).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Son’s above teachings. The motivation is identification of beams (Son ¶ 60). Known work in one field of endeavor (Son prior art) may prompt variations of it for use in either the same field or a different one (Kim prior art) based on design incentives (identification of beams) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claims 6 and 17 recite similar limitations of claim 26 and are thus rejected under similar rationale.

Claim(s) 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and in view of US 20170251460 by Agiwal et al. (hereinafter Agiwal).

Regarding claim 27, Kim teaches the apparatus of claim 21.
Although Kim teaches the memory and the at least one processor and a beam from one of the multiple beam directions and reception the first SS group, Kim does not explicitly disclose the memory and the at least one processor are further configured to: select a beam from one of the multiple beam directions for communication with a base station based on reception the first SS group.
Agiwal in the same or similar field of endeavor teaches a processor of a UE configured to: select a beam from one of multiple beam directions for communication with a base station based on reception a synchronization signal (¶ 229, UE first determines the UL TX beam for PRACH preamble transmission. In an embodiment of the present disclosure, the UE measures the beamformed beam measurement signal (or SS or CSI-RS) transmitted by BS and determines the best DL RX beam i.e., UE's RX beam with which it is able to receive the DL signal with best quality. The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to the determined best DL RX beam for PRACH preamble transmission. The UE transmits PRACH preamble using the determined UL TX beam one or more times using the power ‘P’ wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS; ¶ 76, Number of RX Beams at UE; ¶ 80, synchronization signal (SS); ¶ 321, synchronization signals (e.g., primary synchronization signal (PSS/secondary synchronization signal (SSS)); ¶ 348). By modifying Kim’s teachings of the memory and the at least one processor and a beam from one of the multiple beam directions and reception the first SS group with Agiwal’s teachings of a processor of a UE configured to: select a beam from one of multiple beam directions for communication with a base station based on reception a synchronization signal, the modification results in the memory and the at least one processor are further configured to: select a beam from one of the multiple beam directions for communication with a base station based on reception the first SS group.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s teachings with Agiwal’s above teachings. The motivation is providing enhanced random access procedure (Agiwal ¶ 15). Known work in one field of endeavor (Agiwal prior art) may prompt variations of it for use in either the same field or a different one (Kim prior art) based on design incentives (enhanced random access procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 7 recite similar limitations of claim 7 and is thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 4, 11-12, 19-20 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200296765 by Kim et al. discloses PSS, SSS, PBCH and BRS are transmitted per beam direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476